Title: To Thomas Jefferson from William C. C. Claiborne, 18 March 1806
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            New Orleans March 18. 1806.
                        
                        In a letter to the Secretary of State, I have given the particulars of the stoppage at Mobile of the American
                            Schooner Ann, bound to Fort St. Stephens with provisions for our Troops.—I am firmly impressed with an opinion, that the
                            Spanish Government is not disposed to extend towards the United States either a just or  respectful conduct.—I further
                            believe, that, to obtain for our fellow Citizens a free and uninterrupted use of the waters of the Mobile, we must have
                            recourse to Force—and perhaps the sooner this expedient is resorted to, the better.—In an official letter to the
                            Secretary of State, I acquainted him of the opposition made by the Spanish Agents to the
                            passage of the Mail of the United States, by the way of Mobile.
                        With sentiments of great respect, I am, Dear Sir, Your faithful friend
                        
                            William C. C. Claiborne
                            
                        
                    